Citation Nr: 1040850	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-17 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for an unspecified back disorder, 
to include a cervical spine disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied the Veteran's requests to reopen his 
claims for service connection for hepatitis C, PTSD and a 
bilateral knee disorder, among other claims.

In addition, the Veteran appeals from a January 2008 rating 
decision which denied his request to reopen his claim for an 
unspecified back disorder and denied his claims for service 
connection for a bilateral shoulder disorder, among other claims.

In a September 2009 statement, the Veteran appeared to ask for a 
hearing at the state Department of Corrections facility in which 
he was incarcerated.  VA regulations establish that Board 
hearings are held either in Washington, D.C. or at a Department 
of Veterans Affairs facility.  See 38 C.F.R. § 20.707 (2010).  It 
is not possible for the Board to conduct hearings in other 
venues.  The Veteran did not appear for a Board hearing scheduled 
at the RO in October 2009.  

Although the RO developed the claim for entitlement to service 
connection for an acquired psychiatric disorder as a claim to 
reopen a previously denied claim, the Board finds that it is an 
original claim for service connection.  The RO denied entitlement 
to service connection for PTSD in an unappealed December 2001 
rating decision.  The Veteran was then subsequently diagnosed 
with a variety of psychiatric disorders, including panic disorder 
and bipolar disorder.  The instant claim for service connection 
for an acquired psychiatric disorder other than PTSD is a claim 
based on a new diagnosis and is to be adjudicated without regard 
to prior denials that did not consider that diagnosis.  Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD must be decided without regard to the prior denial of 
service connection for PTSD.

The issues of whether new and material evidence had been 
received to reopen claims for service connection for a 
seizure disorder, a gallbladder condition and a thyroid 
condition were raised in a July 2007 letter.  A September 
2009 letter from the Veteran's representative raised the 
issues of service connection for tinnitus, a lung 
condition and a bilateral ear condition.  These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon at 83.  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran has claimed to suffer from a variety of psychiatric 
disorders, including depression, since service.  Post-service 
treatment records document the diagnosis and treatment of a 
variety of acquired psychiatric disorders, including depression, 
panic disorder and bipolar disorder.  A VA examination is 
therefore required to determine whether the Veteran's diagnosed 
acquired psychiatric disorders are related to his service.

In a statement dated in June 2007, the Veteran reported treatment 
at the Bedford VA Medical Center as early as 1972 or 1973.  In a 
June 2008 statement, the Veteran reported that he had received 
treatment at the VA facility in Bedford between 1974 and 1976.  A 
February 1976 administrative document confirms that he was 
admitted to the VA hospital in Bedford with a diagnosis of drug 
abuse.  Records related to this treatment, including the February 
1976 hospitalization, have not been obtained.  As these records 
have been properly identified and are pertinent to the instant 
claims for a psychiatric disorder, they must be obtained.  
38 U.S.C.A. § 5103A(b)-(c) (West 2002).

In the June 2008 statement, the Veteran reported pertinent 
treatment at St. Joseph Hospital, in Lowell, Massachusetts in 
1971.  The RO sent the Veteran letters during the pendency of the 
appeal, which informed him generally that if he had evidence that 
he had not previously submitted, concerning the level of his 
disabilities he should submit it or tell them about it.  VA, 
however, has adopted a regulation requiring that when it becomes 
aware of private treatment records it will specifically notify 
the claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).

Since becoming aware of the private treatment records, it does 
not appear that VA has followed the procedures outlined in 
38 C.F.R. § 3.159(e)(2).

A January 2008 rating decision denied the Veteran's claims for 
service connection for a bilateral shoulder condition.  This 
rating decision also denied his requests to reopen his claims for 
service connection for a bilateral knee condition and an 
unspecified back condition.  In a June 2008 letter, the Veteran 
made statements that are construed as expressing disagreement 
with the denial of service connection for the cervical spine, 
shoulders and knee disabilities.  A statement of the case (SOC) 
has not been issued on these claims.

The Board is required to remand these claims to the AOJ to allow 
a SOC to be issued on these claims.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain records 
of the Veteran's treatment at the Bedford VA 
Medical Center from 1972 to 1976, including 
the reported hospitalization in February 
1976.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, these records should 
also be detailed in the claims file.

2.  The RO/AMC should send the Veteran 
releases needed to obtain records of his 
treatment at St. Joseph's Hospital in Lowell, 
Massachusetts in 1971, and follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(e)(2), as described above.

3.  Following the completion of the above 
development, the Veteran should be afforded a 
VA psychiatric examination to determine 
whether any current acquired psychiatric 
disorder is related to active duty service.  
The claims file including a copy of this 
decision and remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
acquired psychiatric disorder had its onset 
in service or is otherwise related to a 
disease or injury in active duty service.  If 
PTSD is diagnosed, the examiner should detail 
the stressor supporting this diagnosis.

The examiner should provide a rationale for 
this opinion. 

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that his reports must be considered in 
formulating the requested opinion; although 
the examiner may assess the credibility of 
the Veteran's reports, as well as any other 
evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

3.  The RO/AMC should issue a SOC that 
addresses the issues of whether new and 
material evidence has been received to reopen 
a claim for service connection for a 
bilateral knee disorder and an unspecified 
back disorder; and the claim for service 
connection for a bilateral shoulder disorder.

These issues should not be certified to 
the Board unless a timely substantive 
appeal is received.

4.  If any claim for which an appeal has been 
perfected is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





